837 So.2d 1179 (2003)
Lee Anthony HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-916.
District Court of Appeal of Florida, Second District.
February 26, 2003.
*1180 James Marion Moorman, Public Defender, and Paula C. Coffman, Special Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jenny Scavino Sieg, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Lee Anthony Hall appeals his convictions and sentences for attempted second-degree murder, robbery, and armed burglary. We find merit only in his argument that his sentences are erroneous.
The trial court sentenced Hall as a prison releasee reoffender, section 775.082(9)(c), Florida Statutes (1999) (Prison Releasee Reoffender Punishment Act [PRRPA]), to life in prison with a minimum mandatory term of thirty years for the attempted second-degree murder, to be served concurrently with life sentences for the robbery and the armed burglary. The court also imposed a minimum mandatory term of twenty-five years' imprisonment on each count pursuant to section 775.087(2), Florida Statutes (1999) (10-20-Life).
The trial court erred in sentencing Hall because the PRRPA only authorizes the trial court to deviate from its sentencing scheme to impose a greater sentence of imprisonment. Grant v. State, 770 So.2d 655 (Fla.2000). It is error to sentence a PRRPA defendant to a concurrent term under another sentencing statute that is either less than or equal to the PRRPA term. See id.; Smith v. State, 813 So.2d 1002 (Fla. 4th DCA 2002).
Accordingly, we affirm Hall's convictions but reverse his sentences and remand for resentencing.
Affirmed in part; reversed in part; and remanded for resentencing.
NORTHCUTT and STRINGER, JJ., Concur.